Title: To John Adams from Edmund Jenings, 1 November 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Novr. 1st. 1780
     
     I have the Honor of receiving your Excellencys Letter of the 23d Ultimo, acknowledging the Receipt of mine of the 19th. I am happy to find my Sentiments of things confirmed by your Excellency. What your Excellency has said with respect to the Improbability of Peace, and Treatment of Mr. Lawrens affects me much. I have taken the liberty of writing it to England for the public Perusal and attention. The Higher, that inconsiderate People Talk and the more inhumanly, they Act, the more Inflexible ought we to be. They ought to know our Temper, and cease their Insolence and Cruelty, least worse fall on them.
     I sent about ten days Ago the following Queries to a Gentleman of some weight and great integrity to be shown by Him to his Friends, that Use might be made thereof in Parliament, and afterwards to be publishd for the Inspiration of the People.
     “Was Sir John Dalrymple Commissiond by them, (the Ministers) when on Account of his Ladys Illness, he Embarked for Lisbon and obtaind Permission to go from thence to Madrid, which Permission was procured from the Court under the Pretext of Consulting a celebrated Irish Physiscian in that city? Was He Authorizd to make Overtures for an accomodation, which if published, would be an Anecdote of more Curiosity, than all those, transcribed by the great Hunter of Anecdotes?
     Was He instructed by the Ministers to Assure all the Confessors, Chaplains, Priests and Zealots of the Roman Catholic Religion, that his Letters from Ld. Germain or his Friends Messrs. S—— could introduce Him to, that it was the Intention of our Gracious Sovereign and his Ministers insensibly to place his Catholic on a footing with his Protestant Subjects with respect to Civil and religious Liberty? Did they instruct Him to Endeavour to Tamper with the American Agents at that Court, and to Inspire them with a distrust and Jealousy of the Intention of the Court of Spain and even of one Another at present employed in Europe? Did they, notwithstanding this Gentlemans fruitless Negociation, afterwards send a certain Mr. Cumberland the Secretary, Confident, and Friend of one of them, on the same Arrand, under pretext of establishing a Cartel for the Exchange of Prisoners? Did they Authorize this Gentleman to make offers of Ceding Rights and Possessions, acquired in former Wars by the Blood and Treasures of this Nation on Condition, that the Court of Spain should not Support the revolted Colonies, and should Use its Influence with France to relinquish them on certain Terms Advantageous to that Nation and humiliating to England? Did they further Authorize Him by a Secret Article of the proposed Treaty, that the King would place his Catholic Subjects in both Kingdoms on a footing with respect to Civil and Religious Rights, as his protestant ones? To give weight to these Representations, did not a certain Personage Closet an Irish Priest of that Religion, whose Name this Negociation hath preservd from Oblivion, and solemnly Assure Him of his Intention to protect and employ the Members of a Religion, whom He regarded as His most faithful Subjects? and was not this same Abbé by more solid reasons induced to pave the way by his intrigues with the pious and interested for the admission of Mr. C——d on the pretext before mentiond? Have not the Overtures of these Emissaries been treated as the Visions of Madmen by the wise Councils of his Catholic Majesty? and would not the Persons employed have been long ago directed to continue their Travels, notwithstanding the pious Artifices of Mr. C——ds Coadjutor, and the Beauty and Harmony of his fair Daughters, if this Emissary had not given the Court reason to Expect still more humiliating Concessions and by those Means discovering the Abject Situation of the present Governors of this once florishing Country?”
     I Hope your Excellency will not disapprove of this Step.
     I am Happy to hear the Armd Neutrallity is likely to form soon a consistent and regular Plan of Operation. I wish at least that it would try that Measure, which I had the Honor of suggesting to your Excellency. I have been seldom bigotted to my Opinions and fancies, but I must Confess I am very much so to this, which Step woud be very much improvd by the Acknowledgement of our Independancy. I am very much pleasd to hear reports of a Treaty between Us and Holland—the Dutch will be certainly satisfied in making Treaties, with whom they can, when England has with so much Insolence and Outrage reduced them to a State of Nature with respect to Her.
     I find by the Morning Post, which your Excellency Knows is a Ministerial Paper the following Paragraph under the Article of N York. Augst. 25th.
     “It is said our Old Acquaintance Mr. Lee? Izard lately returnd to America, has deliverd to the Congress his Sentiments freely on some other Cessions (respecting the American Fisheries), which have been made to his most Catholic Christian Majesty by Doctr. B.F.——Whose Conduct He reprobates as eminently injurious to the Rights and Dignity of the American States.”
     I am with greatest Respect Sir your Excellencys most Faithful & Obedient Humble Sert
     
      Edm: Jenings
     
    